Stephens, J.
Where, on the hearing in the court of ordinary of an application-for the appointment of a guardian, the applicant consented to the appointment of another, who was then appointed by the court of ordinary, but who afterwards refused to qualify, and the ordinary by order at a subsequent term appointed a third party, the applicant could enter an appeal from the latter order to the superior court; and it was error to dismiss the appeal upon the ground that the applicant had consented to the first order appointing as guardian the person who failed to qualify.

Judgment reversed.


Jenkins, P. J., concurs. Smith, J., dissents.

Alfred Herrington Jr., for plaintiff in error.
A. L. Hatcher, contra.